IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 117 MM 2021
                                                  :
                      Respondent                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 KEVIN MARK HAGENS,                               :
                                                  :
                      Petitioner                  :


                                          ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2021, the “Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc” and the “Application for Leave to File

Post-Submission Communication Letter” are GRANTED. Petitioner has 30 days in which

to file a Petition for Allowance of Appeal.